DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note
	The amendments of claim 1, 6, 24, 30-31, and 34; and cancellation of claim 33 are acknowledged.

Claim Objections
Claims 7 and 35 are objected to because of the following informalities:
Claim 7 recites dielectric Material, the capital “M” is not necessary.
Claim 35 depends from a withdrawn claim and its status should be indicated likewise.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, 22-25, 27-31, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US 2002/0139478), in view of Bosch (US 2005/0181617), in view of Kang (US 2011/0126984), and further in view of Sant et al. (US 2014/0034242).
Regarding claim 1, Ma discloses a plasma chamber apparatus (0007). The apparatus including a ring assembly (50, 52; 0035). As can be seen from Fig. 5, in an embodiment, the ring assembly comprises a body (58) including a first surface having a first recessed seating area, the first surface and first recessed seating area configured to interface with a dielectric shield or collar (48; instant substrate support member) of the plasma processing chamber, a second surface configured to face a processing region of the plasma processing chamber and comprising an upper surface and uppermost surface.

    PNG
    media_image1.png
    237
    408
    media_image1.png
    Greyscale

 Ma does not disclose the first body having a machined surface such that a treated area of the upper surface and uppermost surface has relatively flatter peaks than an untreated area of the upper surface and an untreated area of the first surface 
	Regarding the machined surface, Bosch, in the analogous field of shaped ceramic parts for plasma processing chambers (0001), discloses treating a ceramic part surface, the method including first oxidizing the surface to form an oxide layer on the parts followed by a cleaning treatment which can comprise an etching treatment (0027).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the component surface of Ma, to undergo an oxidizing and etching treatment, as taught by Bosch, to achieve production conditions for processing semiconductor wafers much faster than in the case where the part is only subjected to chemical cleaning (0028).
	Given Bosch discloses the same process of oxidizing and etching the surface as disclosed by applicant, the treated area of the upper and uppermost surfaces of the first body would necessarily have relatively flatter peaks than an untreated area of the second surface and the first surface.
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.
	Regarding the ring insert, Kang, in the analogous field of ring assemblies for plasma processing components, discloses the structure of an edge ring assembly which includes a ring insert (310) having an upper surface which forms a seating area, and a lower surface disposed opposite the upper surface and the insert working in cooperation with and edge ring upper surface (280) (Fig. 2A).

    PNG
    media_image2.png
    118
    402
    media_image2.png
    Greyscale

	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the edge ring of Ma to include a ring insert, as 
	While Kang discloses the ring insert comprising dielectric ceramic material (0044), Kang does not disclose the edge ring comprising silicon carbide.
Sant, in the analogous field of edge ring assemblies for use in a plasma processing chamber (0001), discloses a protective outer coating which can be silicon carbide (0023 and claim 9) formed on the surface of edge ring pieces (0022). 
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to include a silicon carbide coating, as taught by Sant, on the ring insert of modified Ma, to protect and increase corrosion and wear resistance of the piece (0021).
	Given the coating can be applied to all surfaces of the rings, including the plasma exposed surfaces (0024), the silicon carbide coating will include a second seating area, configured to face the processing region (i.e., in the combination of Ma in view of Sant, the coating would be formed on the second surface). The coating will extend throughout the entirety of the second seating area, and will be substantially parallel to the upper surface.
	Regarding claim 6, Sant discloses coating (instant second body) being comprised of silicon carbide (0023) and that the coating can be applied to all surfaces of the rings (0024) thus the entirety of the ring insert will comprise the silicon carbide coating.
	Regarding claim 7, Ma discloses the part being silicon carbide, which is disclosed in applicant’s specification as a dielectric material (0028).
Regarding claim 22, Bosch teaches the conditioning on the entire shaped surfaces (0027).
	Regarding claim 23, the component and surfaces contain silicon carbide (0053).
Regarding claim 24, Ma discloses a plasma chamber apparatus (0007). The apparatus including a ring assembly (50, 52; 0035). As can be seen from Fig. 5, in an embodiment, the ring assembly comprises a body (58) including a first surface having a first seating area, the first surface and first seating area configured to interface with a dielectric shield or collar (48; instant substrate support member) of the plasma processing chamber, a second surface configured to face a processing region of the plasma processing chamber and comprising an upper surface and uppermost surface.

    PNG
    media_image1.png
    237
    408
    media_image1.png
    Greyscale

Ma does not disclose the ring assembly including a ring insert formed of a dielectric material comprising silicon carbide and comprising a second seating area configured to face the processing region and extending throughout the entirety of the second seating area and forming a portion of the upper surface, and a lower surface disposed opposite the second seating area, the ring insert and body cooperating to form 
	Regarding the ring insert, Kang, in the analogous field of ring assemblies for plasma processing components, discloses the structure of an edge ring assembly which includes a ring insert (310) having an upper surface which forms a seating area, and a lower surface disposed opposite the upper surface and the insert working in cooperation with and edge ring upper surface (280) (Fig. 2A).

    PNG
    media_image2.png
    118
    402
    media_image2.png
    Greyscale

	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the edge ring of Ma to include a ring insert, as taught by Kang, in order to reduce exposure of the support from ions/reactive species in the plasma processing chamber (0033).
Regarding the machined surface, Bosch, in the analogous field of shaped ceramic parts for plasma processing chambers (0001), discloses treating a ceramic part surface, the method including machining the surface of the part, oxidizing the surface to form an oxide layer on the parts followed by a cleaning treatment which can comprise an etching treatment (0027).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the component surface of Ma, to undergo an oxidizing and etching treatment, as taught by Bosch, to achieve production conditions for processing semiconductor wafers much faster than in the case where the part is only subjected to chemical cleaning (0028).
	Given Bosch discloses the same process of oxidizing and etching the surface as disclosed by applicant, the treated area of the upper and uppermost surfaces would necessarily have relatively flatter peaks than an untreated area of the upper surface and uppermost surface and untreated area of the first surface and firs seating area.
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 
While Kang discloses the ring insert comprising a dielectric ceramic material (0044), Kang does not disclose the edge ring comprising silicon carbide.
Sant, in the analogous field of edge ring assemblies for use in a plasma processing chamber (0001), discloses a protective outer coating which can be silicon carbide (0023 and claim 9) formed on the surface of an edge ring pieces (0022). 
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to include a silicon carbide coating, as taught by Sant, on the ring insert of modified Ma, to protect and increase corrosion and wear resistance of the piece (0021).
	Given the coating can be applied to all surfaces of the rings, including the plasma exposed surfaces (0024), the silicon carbide coating will include a second seating area, configured to face the processing region (i.e., in the combination of Ma in view of Sant, the coating would be formed on the second surface) and the coating will extend throughout the entirety of the second seating area.
	Regarding claim 25, as can be seen from Fig. 5 of Ma, in the combined product of Ma in view of Kang, the upper surface will be substantially parallel to the uppermost surface.
	Regarding claim 27, Bosch discloses the surface being machined to shape the surface (0027) prior to the oxidizing and etching treatment.
Regarding claim 28, Ma discloses the conductive collar exposed to plasma (0033), thus the upper surface would be configured to be exposed to a plasma as claimed.
	Regarding claim 29, Ma discloses a workpiece or substrate (10) mounted on the substantially flat front surface of the support member (0020). As can be seen from Figs. 2-5, the workpiece is substantially level with the second seating area of the upper surface.
	Regarding claim 30, Ma discloses conductive collar exposed to plasma (0033), thus a portion upper surface would be configured to be exposed to a plasma as claimed, the portion including a part of the second surface.
	Regarding claim 31, Ma teaches the workpiece (10) received by a seating area and a portion not being covered by the substrate, thus in the prior art product of Ma in view of Sant, the upper surface of the second seating is configured to receive the substrate and a portion will not be covered by the substrate. 
	Regarding claim 34, Bosch discloses a method for treating vacuum chamber parts, the method including first oxidizing the surface to form an oxide layer on the parts followed by a cleaning treatment which can comprise an etching treatment (0027).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for ring insert of modified Ma, to undergo an oxidizing and etching treatment, as taught by Bosch, to achieve production conditions for processing semiconductor wafers much faster than in the case where the part is only subjected to chemical cleaning (0028).

Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.

Response to Arguments
Applicant’s amendments filed 12/16/2021 have been entered. Accordingly the 35 U.S.C. 112(a), 35 U.S.C. 112(b), and 35 U.S.C. 112(d) rejections have been withdrawn.

Applicant’s arguments over the combination of Ma (US 2002/0139478), Bosch (US 2005/0181617), Kang (US 2011/0126984), and Sant et al. (US 2014/0034242) filed 12/16/20201 have been fully considered but they are not persuasive.
Applicant argues that it is not clear if Bosch discloses an oxidized etched area. And even assuming Bosch does teach an oxidized etched area, Bosch does not teach a combination that would provide an untreated area of the upper surface and untreated area of the first surface and first seating area because Bosch appears to apply the oxidation treatment and chemical etching to an entire part.
	The examiner does not agree that Bosch does not teach an oxidized etched area. Bosch teaches a part which undergoes oxidizing treatment to form and oxide layer and etching treatment to remove the oxide layer, thus teaching a treated surface which is oxidized and etched. In regards to applicant’s arguments regarding the “untreated surface(s)” it is noted that nowhere in either claim 1 or 24 is the structure of an untreated surface positively recited. The claims compare a treated area to an untreated area, however the claims do not require the presence of an untreated area of the upper surface, first surface, and/or first seating area. E.g., the untreated area can be present in the part before undergoing the processing as disclosed in Bosch. Thus after the part undergoes the oxidizing and etching treatment, the part includes a treated area. This treated area, in comparison to an untreated area (e.g., the original surfaces of the part), being expected to have relatively flatter peaks as Bosch discloses the same process of oxidizing and etching the surface as disclosed by applicant (MPEP 2112).

Applicant argues in regards to Sant that the reference is silent as to a ring insert formed of silicon carbide. Moreover, applicant argues that coating of Sant cannot be substantially parallel to all surfaces because all surfaces of the conductive collar of Ma are not parallel.
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Here, the claims recite the ring insert formed of a dielectric material the dielectric material comprising silicon carbide. Given the coating is of Sant includes silicon carbide, the ring insert comprises silicon carbide as claimed. Moreover, Kang is relied upon for teaching a ring insert and Kang teaches the ring insert being formed of a dielectric material (0044).
	Regarding the seating area being substantially parallel to the upper surface, the ring insert of modified Ma teaches a structure having a second seating area substantially parallel to the upper surface (Ma: Fig. 5 and Kang Fig. 2A). Sant teaches the coating conforms to the shape of the part and applied to the plasma exposed surfaces (0024), thus the presence of the coating would not negate the second seating area from being substantially parallel to the upper surface.

Applicant argues that the proposed modification of Kang’s projection by Sant evidences that there is no motivation in Sant to modify Ma, and therefore the combination does not support a prima facie case of obviousness. Moreover, applicant argues that the modification of Ma to include an annual projection as taught in Kang 
	Ma teaches a ring assembly comprising the claimed first body structure (Fig. 5). Ma does not teach the first body having machined surfaces and a treated area, or a ring insert as claimed. Bosch is provided for a teaching of processing ceramic part surfaces, the processing including oxidizing and etching the surfaces (0027). Kang is provided to teach an edge ring assembly which includes a ring insert. The motivation to include a ring insert, as taught by Kang, in the edge ring assembly of Ma being to reduce exposure of the support from ions/reactive species in the plasma processing chamber (0033). "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983). Here both Ma and Kang disclose edge ring assemblies, and given there is a clear motivation to include the structure of a ring insert, it would have been obvious to a person of ordinary skill with a reasonable expectation of success to include a ring insert without render of the ring assembly of Ma unsatisfactory for its intended purpose. Kang teaches the ring insert being a dielectric material (0044) however does not disclose the dielectric material comprising silicon carbide. Sant is provided teaching a silicon carbide coating on edge ring assembly pieces. The proposed modification with Sant is a modification of Ma given the structure of Ma was modified by Kang to include a ring insert and the proposed modification is to include a silicon carbide coating on all surfaces of the ring assembly parts.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781